 

 

Case 1:17-cv-02068-SDG Document 34-2 Filed 10/12/18 Page 1 of 4

 

____ Amended Sentence ____ Modified Sentence ___ Revoked 1* Offender Sentence __ Re-Sentence

 

 

 

 

 

 

 

 

 

 

 

STATE OF GEORGIA vs | Clerk to-complete if incomplete:
JARVIS TAYLOR OTNi{s):
BK# 1408830 —— DOB: 12/10/1987
FILED IN OFFICE | | GA-ID#:GA-0003676862
|__ CRIMINAL ACTION #:

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

ye
14SC126099 AG yy
ZF
. CERK SUPERIOR COURT
March/April Term of 2015 DEPUTH ETON COUNTY, GA
Final Disposition:
FELONY With PROBATION
First Offender/ Conditional Disct tered under:
_ O.C.G.A. § 42-8-60 _ O.C.G.A. § 16-13-2
Repeat Offender as imposed below PLEA: VERDICT:
Repeat Offender Waived ____Negotiated —— Non-negotiated _X Jury ___ Non-Jury

 

The Court enters the following judgment:

 

 

 

 

 

 

 

 

 

 

Count Charge Disposition _|__ Sentence Fine Concurrent/
(as indicted or accused) Guilty; Not Guilty; Consecutive,
Guilty-Alford; Guilty-Lesser In Merged, Suspende
Not Pros; Nolo; Dead Docket Commute to Time
a 7 st .
Order; Guilty-1° Offender; Served
Guilty-1" Offender Alford
1 Criminal Attempt to Commit Armet 16-4-1 Guilty 30 years serve 10 years with 20 0.00 | Count 2 concurrent
Robbery years on probation with count one and
with14se130634
2 Armed Robbery 16-8-41 Guilty —lesser included | 20 years serve 10 years with 10
Robbery by Intimidation 16 | years on probation
8-40 (A)2
3 Aggravated Assault 16-5-21 Not Guilty

 

 

 

 

 

 

 

 

 

 

 

The Defendant is adjudged guilty or sentenced under First Offender/Conditional Discharge for the above-
stated offense(s); the Court sentences the Defendant to confinement in such institution as the Commissioner of

 

the State Department of Corrections may direct, with the period of confinement to be computed as provided by
law.

 

 

 

 

 

Sentence Summary: The Defendant is sentenced fora total of - Thirty years serve 10 years with 20 years on
probation

[ X ] with the Ten years first to be served in confinement and the remainder of 20
years to be served

 

145€126099 JARVIS TAYLOR

 

 

 

 

 
 

Case 1:17-cv-02068-SDG Document 34-2 Filed 10/12/18 Page 2 of 4

on probation; or [ J to be served on probation.
e Defendant is to receive credit for time served in cu y: ;

 

custodian.

 

[ ] 1. The above sentence may be served on probation provided the Defendant shall comply with the
Conditions of Probation imposed by the Court as part of this sentence.

[X]2. Upon service of __ Ten years the remainder of Twenty years may be served on probation;
PROVIDED, that the Defendant shall comply with the Conditions of Probation imposed by the Court as part of
this sentence.

 

14 3.The Court sentences the Defendant as a recidivist under O.C.G.A.:

   
 

 

 

 

order incarceration. The Defendant shall comply with the following General Conditions of Probation: 1) Do not
violate the criminal laws of any governmental unit and be of general good behavior. 2) Avoid injurious and

 

suitable employment insofar as may be possible. 6) Do not change your place of abode, move > outside the
jurisdiction of the Court, ¢ or leave Georgia w without permission of the Probation Officer. If permitted to move or

 

your ability, 8) When directed, in the discretion of the Probation Officer: (a) submit to evaluations and testing
relating to rehabilitation and participate in and successfully complete rehabilitative programming; (b )\ wear a

 

and/or (d) agree to the imposition of graduated sanctions as defined by law. 9) Make restitution as ordered by

 

the Court.

= . The Cou i =
the laws of the State of Georgia and as are applicable to offense(s) for which the Defendant has been
convicted.

1) The Court orders that: [ ] the Defendant shall pay the probation supervision fee as required by law; or
[ ] the probation supervision fee is waived.

2) If counsel was provided under the Georgia Indigent Defense Act: [ ] the Defendant shall pay the $50
Public Defender Application Fee; or [ ] the Public Defender Application Fee is waived.

3) If counsel was provided at public expense: [ ] the Defendant shall pay attorney’s fees of
$ to County; or attorney's fees are waived.

 

 

 

4) The Defendant shall pay the Crime Lab Fee as required by law.
oo Ci‘ PECIAAL, CONDITIONS OF PROBATION
The Defendant is advised that violation of any Special Condition of Probation may subject the
Defendant to a revocation of probation and the Court may require the Defendant to serve up to the balance of
the sentence in confinement. The Defendant shall comply with all Special Conditions of Probation: [ ] as

designated on the attached Inventory of Special Conditions of Probation; or [ ] as follows: (import conditions to
be imposed from Inventory of Special Conditions of Probation).

 

 

145C126095 JARVIS TAYLOR

 

 
 

Case 1:17-cv-02068-SDG Document 34-2 Filed 10/12/18 Page 3 of 4

 

 

FIRST OFFENDER OR CONDITIONAL DISCHARGE
(If designated by the Court)

The Defendant consenting hereto, it is the judgment of the Court that no judgment of guilt be imposed
at this time but that further proceedings are deferred and the Defendant is hereby sentenced to confinement at
such institution as the Commissioner of the State Department of Corrections or the Court may direct, with the
period of confinement to be computed as provided by law.

Upon violation of the terms of probation, upon conviction for another crime during the period of
probation, or upon the Court's determination that the Defendant is or was not eligible for sentencing under the
First Offender Act or for Conditional Discharge, the Court may enter an adjudication of quilt and proceed to
sentence the Defendant to the maximum sentence as provided by law.

Upon fulfillment of the terms of this sentence, or upon release of the Defendant by the Court prior to the
termination of this sentence, the Defendant shall stand discharged of said offense without court adjudication of

|_ guilt and shall be completely exonerated of guilt of said offense charged.

 

 

 

 

 

 

 

 

 

For Court’s Use:

 

 

 

 

 

 

 

[ ] employment; or [x ] appointment.

Jolanda Price

 

 

Court Reporter

 

SO ORDERED this 26th day of March, 2015 nf

 

 

 

(pO

 

 

WENRY SHO@B
Judge of Superior Court

Atlanta Judicial Circuit

 

Wendy L. Shoob

 

 

 

(print or stamp Judge's name)

 

FIREARMS - If you are convicted of a crime punishable by imprisonment for a term exceeding one
year, or of a misdemeanor crime of domestic violence where you are or were a spouse, intimate partner,
parent, or guardian of the victim, or are or were involved in another similar relationship with the victim, it is

 

 

 

145C126099 JARVIS TAYLOR

 

 

 
 

 

Case 1:17-cv-02068-SDG Document 34-2 Filed 10/12/18 Page 4 of 4

   
 

 

   

 
 
 

 
 
 

part of this sentence is probated | certify that | understand the meaning of the order of probation and the
conditions of probation. | understand that violation of a special condition of probation could result in revocation

—— of alHime remaining onthe periccd_of prebatioasAAMDPPaO

 

 

 

Defendant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14SC126099 JARVIS TAYLOR

 

 

 

 
